Title: To James Madison from Robert Lewis Madison, 19 March 1814
From: Madison, Robert Lewis
To: Madison, James


        
          Dear Uncle
          Carlisle D. College, March th19. 1814
        
        I have been waiting for some time in anxious expectation of receiving a letter from my Father, with respect to my prosecuting the study of Law under the superintendence of Judge Cooper, but have never been so fortunate as to hear from him on that subject. The preeminent qualifications of J. Cooper as an instructor you are too well acquainted with, to need any comment from me, the advantages resulting from being situated with a man of such unbounded information, would be very great in every point of view, and if I have to appear at the bar, as a practioner [sic] of Law, I should like to be better qualified & prepared than the generality of our young men who get but a smattering of things, which merely serves to excite their vanity, and render them worthy objects of ridicule. I was particularly solicitous to know before I left this place whether or not I should return as I might engage with J Cooper for fear ⟨th⟩at the number of students which he means to take might be made up during my absence. The Chymical class was examined to day, but will have another general & public examination on thursday next, immediately after which I propose setting out for Washington on my way to Va. and shall require about seventy dollars to defray my expences here, which I hope you will transmit as soon as convenient. It is a larger sum than I expected I should want, but rendered necessary by having had to purchase a good many Clothes & books, which come exceedingly dear. Give my love to Aunt Madison. I remain with sentiments of affection yr. Nephew
        
          R L. Madison
        
      